Title: Thomas Jefferson to William Short, 18 April 1815
From: Jefferson, Thomas
To: Short, William


          Dear Sir  Monticello Apr. 18. 15.
          The departure of the post and my distance from the office leave me barely time to acknolege the reciept of your favor of the 4th inst.  and to inclose you an order on the Treasury of the US. for 10,500 D. which, I believe, is a little over the amount of my three bonds with the interest. this however you will ascertain by calculation, and if there be a surplus, be so good as to put it into the hands of mr John Vaughan to whom I shall have occasion to make a remittance. the Treasury emits notes only of 1000, 100, & 20.D. each, so that you will have to chuse among them. I believe they will make them payable where you please.
          Colo Monroe left Washington 3. or 4. weeks ago for Loudoun, but is not yet arrived here. he is expected daily, and I shall be attentive to your affair with him.—Dupont’s book was recieved as I have found on examination. my messenger presses me to close here with assurances of my constant & affectionate friendship
          Th: Jefferson
        